RICHARDS, J.
The case was tried in the court of common pleas in May, 1928, and a motion for new trial was overruled and final judgment rendered in December, 1928. On March 20, 1929, the Supreme Court decided the case of Pavlonis vs. Valentine, (7 Abs 206), holding by a divided court that it was not error in examining a prospective juror on his voir dire to inquire as to his connection with a casualty insurance company, where such company was interested in the result of the trial. That decision disposes of the contention made by plaintiff in error in this case that there was error on the part of the trial court relating to casualty insurance, at least in so far as the examination of prospective jurors is concerned. In the instant case the trial court refused to permit such examination. This case was' briefed in the court of appeals before the Supreme Court decision just cited, but since that decision the practice in Ohio is determined and such inquiry as to prospective jurors is proper.
It is further insisted that the trial court erred in permitting a recovery by the plaintiff below without the introduction of expert testimony and that such verdict could not be rendered in a malpractice case without the support of that class of testimony. We do not understand that in all malpractice cases expert testimony is required, and this court so held in the. case of Francis vs. Brooks, 24 Ohio App., 136.
However, in the instant case, the plaintiff below called a physician who had eleven years’ experience in the use of an X-Ray laboratory in his practice, and who testified that it w,as not in accordance with the usual or customary practice, nor was it good practice, to continue the application of X-Rays through the clothing without any examination to see the result of prior similar treatments.
The evidence in this case discloses very serious injuries resulting to Mrs. Schatzman. The evidence contained in the record shows that the trial court would not have been justified in directing a verdict for the defendant, and the whole record discloses that the finding of the jury, for the plaintiff is sustained by ample evidence.
Finding no prejudicial error, the judgment will be affirmed.
Williams and Lloyd, JJ, concur.